EXHIBIT 10.1

 

 

 

THIRD AMENDMENT TO SUBLEASE



 

This THIRD AMENDMENT TO SUBLEASE (this "Amendment") is entered into and made
effective as of the 11th day of March, 2019 ("Amendment Date"), by and between
CSG SYSTEMS, INC., a Delaware corporation (“Sublandlord”), and ZYNEX, INC., a
Nevada corporation (“Subtenant”).



 

RECITALS:



 

A.Maroon Office Partners II, LLC, a Colorado limited liability company, as
predecessor-in-interest to Two Maroon Circle Investors, LLC, a Delaware limited
liability company (“Prime Landlord”), and Sublandlord, as tenant, entered into
an Office Lease dated as of September 28, 1999 (as amended, the “Prime Lease”),
whereby Sublandlord leased certain premises from Prime Landlord (the
“Premises”).

 

B.Sublandlord and Subtenant entered into that certain Agreement of Sublease
dated as of the 20th day of October, 2017 (the “Original Sublease”), as amended
by that certain First Amendment to Sublease dated November 27, 2017 (the “First
Sublease Amendment”), and that certain Second Amendment to Sublease dated
March 30, 2018 (the Second Sublease Amendment”),, pursuant to which Subtenant
subleases from Sublandlord that certain premises (the “Subleased Premises”) in
the Building, which is located at 9555 Maroon Circle, Englewood, Colorado 80112.
The Original Sublease, as amended by the First Sublease Amendment and the Second
Sublease Amendment, is referred to herein as the “Sublease.”

 

C.Sublandlord and Subtenant desire to enter into this Amendment to amend the
Sublease upon the terms set forth herein.

 

AGREEMENT:



 

NOW, THEREFORE, for $10.00 and other good and valuable consideration the receipt
and adequacy of which are hereby acknowledged, Sublandlord and Subtenant agree
as follows:



 

1.Capitalized Terms. Capitalized terms used but not defined herein shall have
the same meaning as set forth in the Sublease.

 

2.Subleased Premises.

 

a.Effective as of the later of June 1, 2019 or the date the Sublandlord
completes the Expansion Work (as defined below) (the “Expansion Date”), the area
shown on Exhibit A attached to this Amendment, consisting of 21,420 rentable
square feet (the “Expansion Subleased Premises”), shall be added to and deemed
part of the Subleased Premises under the Sublease. Except as otherwise provided
by this Amendment, all terms and conditions of the Sublease applicable to the
Subleased Premises, other than Sections 5.3, 5.4, 5.5, and 7.5, shall apply to
the Expansion Subleased Premises on the Expansion Date.

 



1



 

 

b.Notwithstanding the foregoing to the contrary, Subtenant shall have the right
to access the Expansion Subleased Premises early commencing on the date that
Prime Landlord consents to the terms of this Amendment by execution and delivery
to Sublandlord of a consent of Prime Landlord provided that: (a) other than with
respect to the payment of Expansion Rent (as defined below), Subtenant shall
comply and abide by all terms, obligations, and liabilities under the Sublease
applicable to the Subleased Premises with respect to the Expansion Subleased
Premises commencing upon such occupancy; (b) Subtenant shall deliver
certificates of insurance reasonably satisfactory to Sublandlord evidencing that
the Expansion Subleased Premises is insured pursuant to the requirements of the
Sublease applicable to the Subleased Premises; (c) the sole purpose for such
occupancy shall be to store Subtenant’s inventory, including, medical units
(electrotherapy), bags, electrodes, and batteries, and similar items
(“Inventory”) in the Expansion Subleased Premises; (d) Subtenant shall provide
Sublandlord with two (2) business days’ prior written notice which shall
identify the times at which Subtenant shall enter the Expansion Subleased
Premises; (e) Sublandlord shall have the right to have its representative(s)
escort and supervise Subtenant’s entry into the Expansion Subleased Premises at
all times; (f) Neither Prime Landlord nor Sublandlord shall have any liability
whatsoever with respect to Subtenant’s rights under this Section 2(b) it being
understood and agreed that Subtenant shall indemnify, defend, and hold harmless
Prime Landlord, Sublandlord and their respective employees, agents, contractors,
officers, directors, members, and principals from and against any loss, damage,
claim or liability incurred or asserted in connection with the exercise of
Subtenant’s rights under this Section 2(b); and (g) Subtenant shall ensure that
the placement of Inventory in the Expansion Subleased Premises does not exceed
the maximum floor load capacity for the Expansion Subleased Premises.

 

c.Notwithstanding the foregoing to the contrary, Subtenant shall have the right
to access the Expansion Subleased Premises early commencing on May 1, 2019,
provided that: (a) other than with respect to the payment of Expansion Rent (as
defined below), Subtenant shall comply and abide by all terms, obligations, and
liabilities under the Sublease applicable to the Subleased Premises with respect
to the Expansion Subleased Premises commencing upon such occupancy; (b)
Subtenant shall deliver certificates of insurance reasonably satisfactory to
Sublandlord evidencing that the Expansion Subleased Premises is insured pursuant
to the requirements of the Sublease applicable to the Subleased Premises; (c)
the sole purpose for such occupancy shall be to install Subtenant’s furniture,
fixtures, and equipment in the Subleased Premises; and (d) Neither Prime
Landlord nor Sublandlord shall have any liability whatsoever with respect to
Subtenant’s rights under this Section 2(c) it being understood and agreed that
Subtenant shall indemnify, defend, and hold harmless Prime Landlord, Sublandlord
and their respective employees, agents, contractors, officers, directors,
members, and principals from and against any loss, damage, claim or liability
incurred or asserted in connection with the exercise of Subtenant’s rights under
this Section 2(c). If the Expansion Subleased Premises Work has not been
completed by May 1, 2019, then the following terms shall also apply with respect
to such occupancy: (a) Subtenant shall provide Sublandlord with two (2) business
days’ prior written notice which shall identify the times at which Subtenant
shall enter the Expansion Subleased Premises; and (b) Sublandlord shall have the
right to have its representative(s) escort and supervise Subtenant’s entry into
the Expansion Subleased Premises at all times

 

d.Except for the Expansion Work (as defined below), Sublandlord shall deliver,
and Subtenant shall accept the Expansion Subleased Premises and Expansion FF&E
(as defined below) when delivered to Subtenant in its “AS-IS, WHERE IS”
condition and “WITH ALL FAULTS” existing on the Expansion Date. Subtenant
acknowledges that, except as set forth in Section 4 of this Amendment, neither
Prime Landlord nor Sublandlord nor any agent of Prime Landlord or Sublandlord
has made any representation or warranty with respect to the Expansion Subleased
Premises or Expansion FF&E, or with respect to the suitability of any part of
the same for the conduct of Subtenant’s business.

 



2

 



 

e.Notwithstanding anything herein to the contrary, Sublandlord shall not be
responsible for any tenant improvement allowance or other modifications to the
Expansion Subleased Premises other than the Expansion Work. For the purpose of
clarity, the terms of Sections 5.3 and 5.4 of the Sublease shall not apply to
the Expansion Subleased Premises.

 

3.Expansion Rent.

 

a.Gross Rent. Subtenant shall pay to Sublandlord during the Term of the Sublease
annual gross rent for the Expansion Subleased Premises (“Expansion Gross Rent”)
as follows:

 

 

Period of the Term: Rate/Square Foot/Annum: Annual Gross Rent Monthly Gross Rent
Expansion Date – December 31, 2019 $10.00 $214,200.00 $17,850.00* January 1,
2020 – October 31, 2020 $20.75 $444,465.00 $37,038.75 November 1, 2020 – October
31, 2021 $21.75 $465,885.00 $38,823.75 November 1, 2021 – October 31, 2022
$22.75 $487,305.00 $40,608.75 November 1, 2022 – June 30, 2023 $23.75
$508,725.00 $42,393.75 July 1, 2023 - June 30, 2024** $27.50 $589,050.00
$49,087.50 July 1, 2024-June 30, 2025** $28.25 $605,115.00 $50,426.25



 

* The Expansion Date will be June 1, 2019, or the date the Sublandlord completes
the Expansion Work, whichever is later. In the event Sublandlord fails to
complete the Expansion Work on or before June 1, 2019, Subtenant will be
entitled to a credit against the Expansion Gross Rent equivalent to two (2) days
of rent for each day the Expansion Date is delayed after June 1, 2019 unless
such delay is attributable to a force majeure event or delays caused by
Subtenant.

 

**Denotes optional Renewal period as described in Section 19 of the Sublease.

 

b.Additional Charges.

 

i.The parties hereby acknowledge and agree that, with respect to the Expansion
Subleased Premises, the Sublease as amended hereby, is intended to be a Full
Service Gross sublease and that commencing after the 2019 calendar year
(“Expansion Sublease Base Year”) Subtenant shall be responsible for the payment
of Subtenant’s Expansion Share (as defined below) of all Operating Expenses that
exceed the total amount of Operating Expenses payable by Sublandlord under the
Prime Lease for the Expansion Sublease Base Year (which will include both the
pro-rated estimated amount on the Budget Sheet and the additional actual
Operating Expenses according to the Landlord’s Statement). Subtenant shall also
be responsible for the payment of Subtenant’s Expansion Share of all Building
Operating Expenses (as defined below) that exceed the amount of Building
Operating Expenses incurred by Sublandlord during the Expansion Sublease Base
Year. The amounts payable pursuant to this Section 3(b) are collectively
referred to as, “Expansion Additional Rent”, and together with Expansion Gross
Rent and all other amounts payable by Subtenant with respect to the Expansion
Subleased Premises, “Expansion Rent”. A copy of the Landlord Statement for the
Expansion Sublease Base Year expenses shall be provided to Subtenant.

 



3

 

 

ii.Payment of such amounts due hereunder shall be made by Subtenant in the same
manner as Sublandlord shall be required to pay such amounts pursuant to the
Prime Lease (except as specifically set forth below) and paid to Sublandlord for
forwarding to the Prime Landlord.

 

iii.“Subtenant’s Expansion Share” is equal to a fraction, the numerator of which
is the rentable area of the Expansion Subleased Premises and the denominator of
which is the total rentable area of the Building excluding areas designated as
common areas for the use of subtenants under the Prime Lease by Sublandlord.

 

iv.“Building Operating Expenses” are expenses incurred by Sublandlord in
connection with the operation, maintenance, and repair of areas of the Building
designated by Sublandlord as common areas for the use of subtenants under the
Prime Lease, but only to the extent that such expenses would constitute
“Operating Expenses” under the Prime Lease if incurred by Prime Landlord in
connection with the ownership, operation and maintenance of the Building
Complex; provided, however, in no event shall any Operating Expenses or Building
Operating Expenses be duplicative of each other.

 

c.Subtenant's Covenant to Pay Rent. Subtenant's obligation to pay Expansion Rent
shall commence on the Expansion Date. Expansion Rent shall be payable in equal
monthly installments in advance on the first (1st) day of each and every
calendar month during the Term, without setoff, deduction, notice or demand at
the address of Sublandlord set forth in Section 12 of the Sublease.

 

4.Expansion Work. Sublandlord covenants and agrees to complete the work
identified on Exhibit B (the “Expansion Work”) attached to this Amendment prior
to May 1, 2019 and to use commercially reasonable efforts to complete the
Expansion Work on or before such date. Sublandlord agrees to promptly submit the
plans for the Expansion Work to the Prime Landlord for prior approval in
accordance with the Prime Lease. Sublandlord shall warrant that the Expansion
Work is designed, engineered and constructed in a good and workmanlike manner,
free of any latent defects, liens or other encumbrances, and in accordance with
the terms and conditions of the Prime Lease, and all applicable laws for a
period of one (1) year following completion of the Expansion Work. Sublandlord
shall be responsible for any costs associated with completion of the Expansion
Work. Sublandlord’s obligations under this Amendment to deliver the Expansion
Subleased Premises to Subtenant is contingent and conditioned upon Prime
Landlord approving the Expansion Work.

 

5.FF&E.



 

a.Sublandlord shall not remove that certain furniture, fixture, and equipment
that was located in the Expansion Subleased Premises when Subtenant toured the
space (collectively, the “Expansion FF&E”) from the Expansion Subleased Premises
prior to the Expansion Date and the Expansion FF&E shall remain in the Expansion
Subleased Premises upon delivery thereof to Subtenant.

 

b.For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and (to the extent that it constitutes Tenant’s Property
under the Prime Lease) Sublandlord, does hereby transfer, bargain and convey to
Subtenant, all FF&E and Expansion FF&E with such transfer and conveyance to be
effective upon the expiration or earlier termination of the Sublease. The FF&E
and Expansion FF&E shall be conveyed to Buyer on a quitclaim, “as is,” “where
is” and “with all faults” basis, without representations, warranties and/or
covenants, express or implied, of any kind or nature.

 



4

 



 

c.Subtenant shall be responsible for the removal of all FF&E and Expansion FF&E
from the Expansion Subleased Premises at the expiration of the Term pursuant and
subject to the requirements of the Prime Lease applicable thereto.

 

6.Parking. Notwithstanding any provision herein to the contrary, Subtenant shall
have the parking rights and obligations of Sublandlord that are allocated or
attributable to the Expansion Subleased Premises based on Subtenant’s Expansion
Share. Any right to utilize a fractional portion of a parking space allocated to
the Expansion Subleased Premises shall be retained by Sublandlord for its
benefit such that the number of parking spaces allocated to the Expansion
Subleased Premises is a whole number. Commencing on the first day of the 19th
calendar month following the Expansion Date , Subtenant shall pay Sublandlord
rental of $100 per month per each of the Covered Parking Spaces allocated to
Subtenant pursuant to this Section 6 as Rent.

 

7.Security Deposit. Upon Subtenant’s execution and delivery of this Amendment to
Sublandlord, Subtenant shall deposit with Sublandlord the sum of $37,039 as
additional security for the performance by Subtenant of all of the terms,
covenants, and conditions required to be performed by it under the Sublease as
amended hereby (the “Expansion Security Deposit”). The Expansion Security
Deposit shall be deemed part of the Security Deposit under the Sublease and all
terms applicable to the Security Deposit under the Sublease shall apply to the
Expansion Security Deposit. Accordingly, the aggregate amount of the Security
Deposit is hereby increased to $319,069.

 

8.Right of First Offer. Section 18 of the Sublease is hereby terminated with
respect to the Expansion Subleased Premises but will remain in effect for the
remainder of the First Offer Space.

 

9.Sublandlord’s Notice Address. The address of Sublandlord for the purpose of
notices delivered pursuant to Section 12 of the Original Sublease is hereby
amended to be:

 

 

If to Sublandlord:

CSG Systems, Inc.



6175 S. Willow Drive



Greenwood Village, CO 8011



Attn: General Counsel



E-Mail: Greg.Cannon@csgi.com 

    With a copy to:

CSG Systems, Inc.



6175 S. Willow Drive



Greenwood Village, CO 8011



Attn: Ronen Hirshorn



E-Mail: Ronen.Hirshorn@csgi.com 

    With a copy to: Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Denver, Colorado 80202
Attention: Noelle Riccardella
Phone: 303.223.1204
Electronic Mail: NRiccardella@BHFS.com

 



5

 

 

10.Miscellaneous.

 

a.Full Force and Effect. Except as amended by this Amendment, the Sublease
remains in full force and effect and is hereby ratified by Sublandlord and
Subtenant. In the event of any conflict between the Original Sublease, First
Sublease Amendment, Second Sublease Amendment and this Amendment, the terms and
conditions of this Amendment shall control.

 

b.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and assigns.

 

c.Entire Agreement. This Amendment contains the entire agreement of Sublandlord
and Subtenant with respect to the subject matter hereof and may not be amended
or modified except by an instrument executed in writing by Sublandlord and
Subtenant.

 

d.Power and Authority. Except as set forth herein, Subtenant has not assigned or
transferred any interest in the Sublease and has full power and authority to
execute this Amendment.

 

e.Counterparts. This Amendment may be executed in any number of counterparts
each of which shall be an original and all of which taken together shall
constitute one and the same agreement. Executed copies hereof may be delivered
by facsimile, PDF or email, and, upon receipt, shall be deemed originals and
binding upon the parties hereto.

 

f.Attorneys' Fees. In the event of litigation arising out of or in connection
with this Amendment, the prevailing party shall be awarded reasonable attorneys'
fees, costs and expenses.

 

g.Partial Invalidity. If any term, covenant or condition of this Amendment or
the application thereof to any person, firm or corporation, or circumstance,
shall be invalid or unenforceable, the remainder of this Amendment or the
application of such term, convent or condition to persons, firms or
corporations, or circumstances, other than those as to which it is held invalid,
shall be both unaffected thereby and each term, covenant or condition of this
Amendment shall be valid and be enforced to the fullest extent permitted by law.

 

h.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Colorado.

 

i.Brokers. Sublandlord and Subtenant hereby represent and warrant that there are
no brokers or others who might be entitled to any fees or commissions as a
result of this Amendment or Subtenant's occupancy of the Expansion Subleased
Premises as a result of the actions or omissions of Sublandlord or Subtenant,
except for Savills Studley as Subtenant’s exclusive agent (“Subtenant’s Broker”)
and CBRE as Sublandlord’s exclusive agent (“Sublandlord’s Broker”), whose
commissions will be paid by separate written agreement. Sublandlord hereby
indemnifies, defends and holds harmless Prime Landlord and Subtenant from and
against any and all loss, cost, damage or expense suffered or incurred by Prime
Landlord or Subtenant as a result of any claim made against Prime Landlord or
Subtenant which is based upon a breach of the foregoing representation and
warranty by Sublandlord. Subtenant hereby indemnifies, defends and holds
harmless Prime Landlord and Sublandlord from and against any and all loss, cost,
damage or expense suffered or incurred by Prime Landlord or Sublandlord as a
result of any claim made against Prime Landlord or Sublandlord which is based
upon a breach of the foregoing representation and warranty by Subtenant. This
paragraph shall survive the expiration or termination of this Amendment, by
lapse of time or otherwise.





 

[Signatures appear on the following page.]

 



6

 



 

IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this Amendment to be
executed and made effective as of the Amendment Date.

 



 

SUBTENANT:

 



 

ZYNEX, INC.,

 

a Nevada Corporation

 

By: /s/ Daniel J. Moorhead

 

Name: Daniel Moorhead

 

Title: Chief Financial Officer

 



 

 

 

 

 

 

[INTENTIONALLY BLANK; SUBLANDLORD’S SIGNATURE FOLLOWS]

 



7

 

 

SUBLANDLORD:

 

 

 

CSG SYSTEMS, INC.,

 

a Delaware corporation

 

By: /s/ Gregory L. Cannon

 

Name: Gregory L. Cannon

 

Title: Senior Vice President and General Counsel

 



8

 

 

EXHIBIT A EXPANSION SUBLEASED PREMISES

 

 

 

[image_001.jpg]

 

 



Exhibit A – Page 1

 



 



 

EXHIBIT B EXPANSION WORK

 

1.Sublandlord shall have the carpets in the Expansion Subleased Premises
cleaned.



 

2.Sublandlord shall enclose the existing stairwell connecting the second (2nd)
and third (3rd) floors pursuant to plans and specifications approved by
Sublandlord and Prime Landlord.

 

 



 

